Exhibit 10.06 - March 2, 2012 Assignment Agreement between Sunrise Technology
and Resource Recyclying

ASSIGNMENT OF LICENSING RIGHTS

This Assignment of Licensing Rights (this "Assignment") is effective as of March
2, 2012 (the "Effective Date") between Sunrise Technology, LLC, a Michigan
limited liability company with a resident agent located at 132 North Old
Woodward Avenue in Birmingham, Michigan 48009 ("Assignor"), and Resource
Recycling Limited, Inc., a Delaware corporation doing business at 204 Cricken
Tree Drive in Simpsonville, South Carolina 29681 ("Assignee").

RECITALS

WHEREAS, Assignor is a licensing entity set up solely for the purpose of
sublicensing and managing intellectual property licensed to it by Green Ecology
Green Ecology, Ltd., a British Virgin Islands corporation with a mailing address
of P.O. BOX 957, Offshore Incorporations Centre, Road Town, Tortola, British
Virgin Islands ("Green Ecology") under the terms of the following two
agreements: (i) Global License and Use Agreement Excluding the United States of
America, Canada and Mexico dated February 22, 2012 (the "Sunrise/Green Ecology
Global License"), and (ii) Exclusive License and Use Agreement for the United
States of America, Canada and Mexico dated February 22, 2012 (the "Sunrise/Green
Ecology US License"). These licensing agreements are collectively referred to as
the "Sunrise/Green Ecology Agreements" and are attached hereto as Exhibit A. The
intellectual property being assigned under the Sunrise/Green Ecology Agreements
is referred to as the "Intellectual Property."

WHEREAS, under the Sunrise/Green Ecology Global License, Sunrise has agreed to
pay Green Ecology a licensing fee based on net revenue earned by Resource
Recycling in PyroTec sublicensing the Intellectual Property to third-parties for
a fee, which is identified in the licensing agreement as a "Global Rights Sale."
Resource Recycling earns forty-percent (40%) of the gross revenue associated
with a Global Rights Sale. In setting the fee associated with the Global Rights
Sale, Resource Recycling is obligated to pay Sunrise twenty-seven percent (27%)
of the gross proceeds earned by Resource Recycling through a Global Rights Sale,
which the parties identified in the licensing agreement as the "Resource
Recycling Global Fee." In consideration for the exclusive global license in the
Sunrise/Green Ecology Global License, Sunrise has agreed to pay Green Ecology an
amount equal to ninety-two (92%) of the Resource Recycling Global Fee. The
parties have commonly referred to this fee arrangement as the "10% Rights Fee,"
since the fee equals 10% of the global rights fee earned by Resource Recycling
in its licensing fee agreement with PyroTec.

WHEREAS, under the Sunrise/Green Ecology US License, Sunrise is solely
responsible for the fee in the amount of $100,000 per year, unless Sunrise
purchases a minimum of five (5) pyrolysis systems and 180 tons per day in a
calendar year and if this condition occurs, Green Ecology agrees to release
Sunrise of the yearly fee. This fee is referred to herein as the "US-Based
Licensing Fee."

Assignor wishes to assign to Assignee, and Assignee wishes to obtain from
Assignor, the rights to use the Intellectual Property under the terms and
conditions under this Assignment.

AGREEMENT

In accordance with the Recitals and for good and valuable consideration, the
sufficiency of which is acknowledged, the undersigned parties agree as follows:

1. Assignor assigns to Assignee its entire right, title, and interest in and to
the Intellectual Property, for the United States and for all other countries, as
allowed for under the Sunrise/Green Ecology Agreements.

2. Assignee agrees to compensate Assignor an amount equal to the 10% Rights Fee
and the US-Based Licensing Fee within seven (7) days of presentation of a
verifiable invoice.

3. Assignor represents and warrants to Assignee that it has the exclusive right
to sublicense the Intellectual Property. Assignor represents that the assignment
of its licensing of the Intellectual Property to Assignee does not infringe on
the Intellectual Property of any other person and Assignor shall take all
reasonable steps to secure and protect the Intellectual Property, including
without limitation the defense of any claims against the Assignee in relation to
the Intellectual Property.

4. Assignor represents and warrants that it is a company in good standing under
the laws of the State of Michigan and has full authority to enter into this
Assignment without any breach of its governing documents or any applicable law.

5. Assignee represents and warrants that it is a corporation in good standing
under the laws of the State of Delaware and has full authority to enter into
this Agreement without any breach of its governing documents or any applicable
law.

6. Any notice or other communication required or permitted to be made or given
to either of the parties pursuant to this Assignment shall be sufficiently made
or given on the date of mailing if sent by certified mail, postage prepaid, to
its address set forth above, or to such other address as it shall designate by
written notice given to the other party.

7. Assignor and Assignee recognize and agree that any violation by Assignee of
the terms and conditions of the Agreement may result in irreparable harm to
Assignor, and, therefore, Assignee agrees that Assignor shall be entitled to
(among other relief) injunctive relief in the event of a default or breach, or
alleged default or breach, of this Agreement by Assignee, and Assignee agrees
that in the event Assignor seeks such equitable injunctive relief as a result of
a default or breach, or alleged default or breach, of this Agreement, Assignee
will not oppose such relief on the basis that an adequate remedy is available at
law. The foregoing shall not restrict the parties from any other remedies that
either may have, either under the terms of this Agreement or under applicable
law.

8. The Recitals at the beginning of this Agreement are incorporated by
reference. However, the headings of several sections of this Assignment have
been inserted for convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Assignment.

9. This Assignment shall be interpreted and construed, and the legal relations
created in this Agreement shall be determined, in accordance with the laws of
the State of Michigan.

10. Should any part or provision of this Assignment be held unenforceable or in
conflict with the law of any jurisdiction, the validity of the remaining parts
or provision shall not be affected by such holding, the intent of the parties
being to effectuate this Agreement to the fullest extent possible.

The parties have executed this Agreement on the date listed on the first page of
this Agreement.

WITNESS

/s/Katherine S. Gilmore-Sykes
Name: Katerine S. Gilmore-Sykes


ASSIGNOR

By: /s/Thomas Sykes
Name: Thomas Sykes
Its Manager

WITNESS

/s/Patricia Hahne
Name: Patricia Hahne

ASSIGNEE

By: /s/Walter Hahne
Name: Walter Hahne
Its: Secretary